Citation Nr: 0911144	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  94-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
chronic obstructive pulmonary disorder (COPD) with pulmonary 
tuberculosis and bronchial asthma, prior to October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2004, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, for additional 
development.  At that time, the disability on appeal was 
identified as pulmonary tuberculosis, far advanced, inactive.  

A September 2005 rating decision renamed the disability as 
COPD with pulmonary tuberculosis, far advanced, inactive.  It 
assigned a 60 percent evaluation, effective May 25, 1994 (the 
date of receipt of the claim), and a 100 percent evaluation, 
effective October 7, 1996 (the date of a change in the rating 
criteria).  The rating decision noted that the benefit sought 
on appeal was granted.  

In June 2006, the Board granted service connection for 
bronchial asthma, secondary to COPD with pulmonary 
tuberculosis.  The Board remanded the issue of entitlement to 
an evaluation in excess of 60 percent for COPD with pulmonary 
tuberculosis and bronchial asthma, prior to October 7, 1996, 
for additional development.  Supplemental statements of the 
case (SSOCs) dated in September 2008 and November 2008 
continued to deny the claim  The case is now before the Board 
for final appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The competent medical evidence reflects that, prior to 
October 7, 1996, the Veteran's COPD with pulmonary 
tuberculosis and bronchial asthma did not result in symptoms 
that were intractable and totally incapacitating, with 
dyspnea at rest or marked dyspnea and cyanosis on mild 
exertion, with the severity confirmed by chest X-rays and 
pulmonary function tests.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
COPD with pulmonary tuberculosis and bronchial asthma, prior 
to October 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (1995); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in July 2006 that fully addressed all 
necessary notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an SSOC issued in November 2008 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the July 2006 
letter provided Dingess notice.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  In this case, a 
September 2008 letter provided Vazquez notice.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The veteran submitted private medical records and 
was provided an opportunity to set forth his contentions 
during a February 1997 hearing before the undersigned 
Veterans Law Judge.  The appellant has been afforded VA 
medical examinations throughout the appeal period.  An 
additional VA examination at this point is not necessary as 
it would not address the severity of the Veteran's condition 
prior to October 7, 1996.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating COPD, effective October 7, 
1996.  See 61 Fed. Reg. 46,728-46730 (1996) (codified at 38 
C.F.R. 4.97).  Because the relevant period in this claim is 
prior to October 7, 1996, the Board must consider the claim 
under the pre-amended regulations.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

When a disability is encountered that is not listed in the 
diagnostic code, a disability rating may be assigned based 
upon a closely-related disease or injury for which the 
functions affected, the anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008). 

For the period prior to October 7, 1996, the Veteran's COPD 
is rated by analogy to pulmonary emphysema, under Diagnostic 
Code 6603 (1995).  A 100 percent evaluation is warranted for 
symptoms that are intractable and totally incapacitating, 
with dyspnea at rest or marked dyspnea and cyanosis on mild 
exertion, with the severity of the emphysema confirmed by 
chest X-rays and pulmonary function tests.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 60 percent for 
COPD with pulmonary tuberculosis and bronchial asthma, prior 
to October 7, 1996.  In so finding, the Board observes that 
the relevant appeal period begins on May 25, 1993, which is 
one year prior to the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (2008).

Private treatment reports dated in 1993 and 1994 reflect 
treatment for COPD.  A May 1994 private medical report from a 
second medical doctor provides that the veteran had been 
evaluated in March and May 1994.  The pertinent diagnosis was 
history of tuberculosis in lungs - not active.  A June 1994 
private medical report from a third medical doctor provides 
that the Veteran had calcific fibrous disease, left apex and 
left leg (sic) with loss of volume of the said lung; and a 
severe chronic obstructive disease.  The report noted that 
the obstructive pulmonary disease and the granulomatose (sic) 
disease were both causing the Veteran's current pulmonary 
condition.

These treatment reports do not support an evaluation in 
excess of 60 percent.  They fail to demonstrate that the 
Veteran's COPD with pulmonary tuberculosis and bronchial 
asthma resulted in symptoms that were intractable and totally 
incapacitating, with dyspnea at rest or marked dyspnea and 
cyanosis on mild exertion, with the severity confirmed by 
chest X-rays and pulmonary function tests.

The Board is aware of the veteran's own general assertions as 
to the severity of this disability, prior to October 7, 1996.  
However, these contentions do not support his claim.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the observable features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran himself, as a layperson, is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Despite the veteran's testimony as to the observable symptoms 
of COPD with pulmonary tuberculosis and bronchial asthma, the 
medical record before the Board shows that the manifestations 
of this disability did not satisfy the diagnostic criteria 
for an evaluation in excess of 60 percent, prior to October 
7, 1996.  As a result, the Veteran's assertions do not 
constitute evidence in support of the claimed increased 
evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 60 percent for 
COPD with pulmonary tuberculosis and bronchial asthma, prior 
to October 7, 1996.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 60 percent for COPD with pulmonary 
tuberculosis and bronchial asthma, prior to October 7, 1996, 
is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


